PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Spencer et al.
Application No. 14/134,539
Filed: 19 Dec 2013
For: CATHETER ORIENTING MARKERS

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed January 24, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed January 21, 2022. The issue fee was timely paid on January 19, 2022.  Accordingly, the application became abandoned on January 20, 2022.  A Notice of Abandonment was mailed January 25, 2022.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m) and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (1) above.

The substitute statements filed January 14, 2022 and on January 24, 2022, cannot be accepted because the applicant’s name Philips Image Guided Therapy Corporation does not match that of the Office records. (See the most recent filing receipt mailed January 20, 2022).

Petitioner is reminded any request to change the applicant under 37 CFR 1.46(c)(2), after an original applicant has been specified must include an Application Data Sheet (ADS) under 37 CFR 1.76 specifying the applicant in the applicant information section (§1.76(b)(7)) in accordance with § 1.76(c)(2) 

Since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee, in order for the amendment (ADS) to be accepted as part of the required reply, a renewed petition under 37 CFR 1.137(a) must include a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2), the fee of $140.00, a Request for Continued Examination under 37 CFR 1.114, and the required fee.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Jamice Brantley at (571) 272-3814.  


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions                                                                                                                                                                                                        





    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).